                   Case 19-10953-CSS          Doc 367       Filed 08/29/19        Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

In re                                                    Chapter 11

Kona Grill, Inc., et al.,1                               Case No. 19-10953 (CSS)
                                                         (Jointly Administered)
                           Debtors.                      Re: D.I. 324



        CERTIFICATE OF NO OBJECTION REGARDING FIRST INTERIM FEE
      APPLICATION OF KELLEY DRYE & WARREN LLP FOR ALLOWANCE OF
      COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
    EXPENSES INCURRED AS LEAD COUNSEL TO THE OFFICIAL COMMITTEE OF
         UNSECURED CREDITORS OF KONA GRILL, INC., ET AL. FOR THE
       PERIOD FROM MAY 16, 2019 THROUGH AND INCLUDING JUNE 30, 2019

        The undersigned hereby certifies that, as of the date hereof, no answer, objection, or other

responsive pleading has been received to the First Interim Fee Application of Kelley Drye &

Warren LLP for Allowance of Compensation for Services Rendered and Reimbursement

of Expenses Incurred as Lead Counsel to the Official Committee of Unsecured Creditors of

Kona Grill, Inc., et al. for the Period from May 16, 2019 Through and Including June 30,

2019 [D.I. 324] (the “Application”), filed on August 7, 2019. The undersigned further certifies,

after reviewing the Court’s docket in these cases, that no answer, objection, or other responsive

pleading to the Application appears thereon. Objections to the Application were to be filed and

served no later than August 28, 2019 at 4:00 p.m. (ET).




1
 The Debtors in these cases are: Kona Grill, Inc.; Kona Restaurant Holdings, Inc.; Kona Sushi, Inc.; Kona
Macademia, Inc.; Kona Texas Restaurants, Inc.; Kona Grill International Holdings, Inc.; Kona Baltimore, Inc.; Kona
Grill International, Inc.; and Kona Grill Puerto Rico, Inc.




{BAY:03485529v1}
                   Case 19-10953-CSS       Doc 367      Filed 08/29/19      Page 2 of 2



        Pursuant to the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals [D.I. 161], the Debtors are authorized to pay one

hundred percent (100%) of the fees (including any holdbacks) and one hundred percent (100%) of the

expenses requested in the Application upon the entry of an order approving the Application.


      Dated: August 29, 2019
             Wilmington, Delaware             BAYARD, P.A.

                                                /s/ Gregory J. Flasser
                                                Justin R. Alberto (No. 5126)
                                                Erin R. Fay (No. 5268)
                                                Gregory J. Flasser (No. 6154)
                                                600 N. King Street, Suite 400
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 655-5000
                                                Facsimile: (302) 658-6395
                                                Email: jalberto@bayardlaw.com
                                                        efay@bayardlaw.com
                                                        gflasser@bayardlaw.com

                                                -and-

                                                KELLEY DRYE & WARREN LLP
                                                James R. Carr
                                                Jason R. Adams
                                                101 Park Avenue, 27th Floor
                                                New York, New York 10178
                                                Telephone: (212) 808-7800
                                                Facsimile: (212) 808-7897
                                                Email: jcarr@kelleydrye.com
                                                       jadams@kelleydrye.com

                                                Co-Counsel for the Official
                                                Committee of Unsecured Creditors




{BAY:03485529v1}                                2
